Citation Nr: 1723621	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to December 1987 and November 1990 to April 1991.  He also had additional service in the Alabama Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2013 and December 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In June 2012, the Veteran presented testimony at a hearing before a Veterans Law Judge who is unavailable to participate in a decision on the appeal.  The Veteran was afforded an additional hearing before the undersigned Veterans Law Judge in December 2016.  Transcripts of those proceedings are associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In March 2013, the Board directed the AOJ to contact the Alabama Army National Guard, the National Personnel Records Center (NPRC), and any other organization to obtain the unit history or any other available records documenting the activities of the 2nd Battalion, 152nd Armor during the Veteran's second period of active duty service.  The Board specifically noted that it was unclear whether the AOJ attempted to obtain records from the Veteran's unit.  

In an August 2013 formal finding, the AOJ indicated that all efforts to obtain information to corroborate the Veteran's allegations that he was deployed to Kuwait and Iraq had been exhausted and that any further attempts would be futile.  However, the Board finds that additional efforts are necessary to attempt to obtain the Veteran's outstanding service treatment and service personnel records.  In this regard, in September 2009, the AOJ submitted a records request to the Alabama Army National Guard retired activities branch and received a response that there were no medical records on file.  Following the March 2013 remand, the AOJ submitted an additional request to the Alabama Army National Guard.  In April 2013, the Alabama National Guard responded that the retired activities branch did not have the requested medical records and directed the AOJ to contact the Veteran's last unit of assignment.  However, it does not appear that the AOJ made efforts to attempt to obtain the Veteran's service treatment and service personnel records directly from his last unit of assignment.  Stegall v. West, 11 Vet. App. 268, 271(1998).

Furthermore, the Veteran's available service personnel records show that he was discharged from the Alabama Army National Guard in March 2001and assigned to the United States Army Reserves Control Group in St. Louis, Missouri.  In addition, a September 2004 order noted that the Veteran was discharged from the United States Army Reserve and that his Official Military Personnel File (OMPF) was transferred to the National Personnel Records Center (NPRC).  The Board notes that the AOJ submitted a request for the Veteran's service personnel records to the NPRC and received a response that there were no records located at that facility.  See July 2009 Personnel Information Exchange System (PIES) response.  However, there is no indication that the AOJ made efforts to request the Veteran's service personnel records from the United States Army Reserve Control Group in St. Louis, Missouri.  As the record suggests that the United States Army Reserve Control Group had possession of the Veteran's OMPF at one point, efforts should be made to request records from that facility.    

The Veteran was afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder in September 2013.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, she diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

In rendering her opinion, the examiner explained that the Veteran's self-report was not reliable.  In particular, she stated that the Veteran reported that he served in the Army for three years and received an honorable discharge, but his DD 214 showed that he served on active duty for eight months and received a general discharge.  However, the Board notes that the Veteran also received an honorable discharge for his period of active duty from November 1990 to April 1991.  In addition, the examiner indicated that the Veteran's performance on a cognitive screening measure suggested that he was making a deliberate effort to appear more impaired.  In so finding, she stated that no cognitive disorders were noted in the Veteran's current treatment records from the Birmingham VA Medical Center (VAMC).  However, the examiner also noted that an October 2009 discharge summary showed a diagnosis of cognitive disorder, NOS.  In addition, the Board notes that an August 2009 VA neuropsychiatric evaluation showed an assessment of cognitive disorder, NOS, and an August 2009 VA CT scan showed mild atrophy with bilateral frontal lobe predominance.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Moreover, the examiner did not address all of the psychiatric diagnoses of record, including anxiety disorder, NOS.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Lastly, the Veteran reported that he received mental health treatment at the Childersburg CBOC in approximately 1998.  See December 2016 Board hearing transcript at 25.  However, the Board notes that the VA medical records from that facility that are currently associated with the claims file are dated from 2008.  In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in September 2013.  Therefore, the AOJ should obtain any outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, bilateral knee, and acquired psychiatric disorders that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Childersburg CBOC dated from 1998 to August 2008, and any other records dated from September 2013 to the present.   

2.  The AOJ should contact the United States Army Reserve Control Group in St. Louis, Missouri, the Veteran's unit, and any other appropriate location, to request any outstanding service treatment records and service personnel records from the Veteran's period of active duty service from November 1990 to April 1991.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




